The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
This paper is supplemental to Notice of Allowance mailed on November 12, 2021. By this communication the Examiner Amendment correcting dependency of claim 7 is provided.  As it was indicated before, by amendment of October 4, 2021, the Applicant amended claims 1, 5, 6, 7, 8, 9, 10, 13 in order to emphasize the distinguishable features of the instant invention. However, the dependency of claim 7 was not indicated. Claim 7 is currently amended in this regard. Therefore, claims 1-15 are currently active in the application and are in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mary K. Thueringer (Reg. No. 66,626) on November 15, 2021.
The application has been amended as follows: 
Claim 7 (Currently Amended) The device of claim 1, including instructions executable by the processor to cause the processor to perform the two-dimensional scan by outputting a first portion of the plurality of optical beams aligned along a first 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It should be respectfully noted that the closest reference to Zanone et al. (US Patent Publication Application 2012/0127124 A1) does not show the newly introduced limitations :” a plurality of photoemitter and photodetector pairs arranged around edges of the touch- sensitive interface such that the plurality of photoemitter and photodetector pairs form a virtual X-Y arrayed grid overlaying the touch-sensitive interface: a processing resource; and instructions executable by the processor to cause the processor to: detect a period of inactivity of the touch-sensitive interface; activate a one-dimensional scan using a particular portion of the plurality of photoemitter and photodetector pairs for a touch input on the touch-sensitive interface using a first optical beam pattern in response to detecting the period of inactivity; detect an occurrence of the touch input and determine an X coordinate or a Y coordinate of the touch input occurrence on the virtual X-Y arrayed grid overlaying the touch-sensitive interface; and activate a two-dimensional scan for the touch input on the touch sensitive interface using a second optical beam pattern different than the first optical beam pattern in response to detecting the occurrence of the touch input by the one-dimensional scan; collect multi-axis coordinates of the touch input during the two-dimensional scan; and utilize the multi-axis coordinates to perform an operation visible on an associated graphical user interface.” a plurality of photoemitter and photodetector pairs arranged around edges of the touch- sensitive interface such that the plurality of photoemitter and photodetector pairs form a virtual X-Y arrayed grid overlaying the touch-sensitive interface: a processing resource; and instructions executable by the processor to cause the processor to: detect a period of inactivity of the touch-sensitive interface; activate a one-dimensional scan using a particular portion of the plurality of photoemitter and photodetector pairs for a touch input on the touch-sensitive interface using a first optical beam pattern in response to detecting the period of inactivity; detect an occurrence of the touch input and determine an X coordinate or a Y coordinate of the touch input occurrence on the virtual X-Y arrayed grid overlaying the touch-sensitive interface; and activate a two-dimensional scan for the touch input on the touch sensitive interface using a second optical beam pattern different than the first optical beam pattern in response to detecting the occurrence of the touch input by the one-dimensional scan; collect multi-axis coordinates of the touch input during the two-dimensional scan; and utilize the multi-axis coordinates to perform an operation visible on an associated graphical user interface.”,  as illustrated at least in Figure 4 and described in paragraphs [0051-0059] if the instant published specification US Patent Publication Application 2021/0132797A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692